DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-9 are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/22/2019, 10/14/2020, and 05/04/2021 was considered by the examiner.

Drawings
The drawings were received on 07/22/2019.  

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 104075051 (hereinafter, CN-051).

Re Clm 1: CN-051 discloses an anti-leak flanged joint structure with a detection and early warning function (see Figs. 1-3), connected to at least one pipe for conveying a working fluid, the anti-leak flanged joint structure comprising: 
a first flange plate (1) comprising a first opening (the opening to the bore) and a first fixing plate (the concaved plate containing the bolt holes), wherein the first fixing plate is concavely provided (see Fig. 1) with a cavity extending in an axial direction of the first opening (see Fig. 1); 
a gasket (5) placed in the cavity without jutting out of the cavity (see Fig. 1); 
a second flange plate (9) comprising a second opening (the opening to the bore) and a second fixing plate (the plate containing the bolt holes), wherein the second fixing plate is peripherally provided with a recessed portion (the recess at 4), the second fixing plate is placed in the cavity to close the cavity (see Fig. 1), and such that the second flange plate is connected to the first flange plate (see Fig. 1), with the first opening and the second opening in communication with each other (see Fig. 1), and with the recessed portion of the second fixing plate and a wall (the wall of 1 that forms 4 and a 
 CN-051 does not explicitly set forth that the second fixing plate is locked to the first fixing plate, however, such is implied via the bolt holes 10.
CN-051 fails to disclose the second fixing plate is locked to the first fixing plate.
The examiner is taking Official Notice that it is old and well known to use bolts or bolts and nuts to securely fasten and lock flanged members together, for the purpose of forming a joint or a leak free joint.  It is also noted that flanged members can be locked together by a plurality of other well-known means, for example, clamps, welds, and so on.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of CN-051, to have had the second fixing plate being locked to the first fixing plate (via bolts or bolts and nut), for the purpose of forming a joint or a leak free joint.
Re Clm 2: CN-051 discloses a fixing member passed through the first fixing plate and the second fixing plate to press the first fixing plate and the second fixing plate 
Re Clm 3: CN-051 discloses wherein the first fixing plate is provided with a through hole in communication with the receiving space (see the hole that contains 3 and 2 and the other hole 11 which contains 12).  
Re Clm 4: CN-051 discloses the first fixing plate and in communication with the through hole.
CN-051 does not explicitly set forth that a guide tube connected to the first fixing plate and in communication with the through hole, but does make reference to such in the English translation from the document provided by applicant, page 3, lines 1-4 “…a sampling hole is provided…connect the pipeline valve to direct the leakage fluid to the analysis. 
CN-051 fails to disclose a guide tube that is connected.
The examiner is taking Official Notice that it is old and well known to use a guide tube, for the purpose of directing the flow of fluid in order to transport said fluid to a desired location for analysis of such, recycling of such, or disposal of such.
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of CN-051, to have had a guide tube that is connected, for the purpose of directing the flow of a fluid in order to transport said fluid to a desired location for analysis of such, recycling of such, or disposal of such.

Re Clm 6: CN-051 discloses wherein the leakage sensor is provided in the receiving space (see Fig. 1 and page 3, lines 33-42, the piston 3 has a rod that extends into the cavity 4).  
Re Clm 7: CN-051 discloses wherein the leakage sensor is extending in and along the receiving space.
CN-051 fails to disclose a sensing coil.
The examiner is taking Official Notice that it is old and well known to use a sensing coil, for the purpose detecting changes in the conditions of the environment.
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of CN-051, to have had a sensing coil, for the purpose detecting changes in the conditions of the environment.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 104075051 (hereinafter, CN-051) as applied to claims 1-7 above, in view of JP 200468897 (hereinafter, JP-897).

Re Clm 8: CN-051 discloses the first fixing plate of the first flange plate is peripherally formed with surface, the second fixing plate of the second flange plate is 
CN-051 fails to disclose inclined surfaces and the second inclined surface lies flat against the first inclined surface to form a closed inclined surface.
However, JP-897 teaches inclined surfaces that lie flat against one another to form a closed inclined surface (see Fig. 1, the mating inclined surfaces), for the purpose of providing a means to aid in aligning the mating members, alternatively, for providing a structural configuration which would have yielded the same predictable result of aiding in the forming of a leak free joint.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of CN-051, to have had inclined surfaces and the second inclined surface lies flat against the first inclined surface to form a closed inclined surface, as taught by JP-897, for the purpose of providing a means to aid in aligning the mating members, alternatively, for providing a structural configuration which would have yielded the same predictable result of aiding in the forming of a leak free joint.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 206419681 (hereinafter, CN-681) in view of CN 104075051 (hereinafter, CN-051).

Re Clm 9: CN-681 discloses a flange leak detection device (see the title and the “The contents of the invention” paragraph, and the first five paragraph under the “Description of the drawings” heading), where the device contains flanges with leak 
CN-681 fails to disclose a pipe joint leakage prevention device using the anti-leak flanged joint structure with the detection and early warning function as claimed in claim 1, comprising: the anti-leak flanged joint structure with the detection and early warning function, a motor; and the motor in order to turn off the motor as soon as the leakage sensor senses any said working fluid leaking into the receiving space.
However, CN-051 teaches a pipe joint leakage prevention device using the anti-leak flanged joint structure with the detection and early warning function as claimed in claim 1, comprising: the anti-leak flanged joint structure with the detection and early 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to have modified the device of CN-681, to have had a pipe joint leakage prevention device using the anti-leak flanged joint structure with the detection and early warning function as claimed in claim 1, comprising: the anti-leak flanged joint structure with the detection and early warning function, and the leakage sensor senses any said working fluid leaking into the receiving space, as taught by CN-051, for the purpose of providing a means to or an alternative means to detect leaks, signal a leak once detected, and to sample or implement an appropriate response to prevent further leakage, alternatively, for providing a structure or apparatus which would have yielded the same predictable result of detecting a leak.
CN-051 fails to disclose a guide tube that is connected.
The examiner is taking Official Notice that it is old and well known to use a motor in the transportation of moving fluids,  additionally, it is old and well known to control a motor remotely via a computer which computer contains a processor, further still, it is old and well known to use a computer, which computer has a processor, to receive a signal from a sensor, and then said computer control a device, such a motor, via a programmable logic controllers (PLC) or programmable controllers have been around for decades and are/have processors which receive signals from sensors and then use that signal information to control other devices, such as motors; and it is known that motors are not new, sensors are not new, processors which receive signals (such as from a sensor) and then control devices, such as a motor, via another signal from said processor are not new, and also, the determination as to when a motor should be turned off is merely a design choice that is also old and well known, for the purpose of protecting a system remotely, protecting the system when personal is not available, to reduce the cost of personal and increase the reliability of a system by automation.
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of CN-051, to have had the motor and to have had the motor turned off as soon as the leakage sensor senses any said working fluid leaking, for the purpose of protecting a system remotely, protecting the system when personal is not available, to reduce the cost of personal and increase the reliability of a system by automation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features (flanged joints) which are similar to the applicant’s claimed invention; US-20060157592, US-20070051164, US-20100032941, US-20180058993, US-4019371, and US-7316154.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













JAMES ALBERT LINFORD
Examiner
Art Unit 3679
08/26/2021

/Matthew Troutman/           Supervisory Patent Examiner, Art Unit 3679